DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/17/2021 and 09/01/2021 have been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Response to Amendment
Applicant's amendments/arguments filed on October 11, 2021 with respect to amended independent claims 1, 15, 29 and 30 have been fully considered. Claims 1, 15, 29 and 30 were amended to include the allowable subject matter previously indicated for claims 3-5 and 17-19. Based on the Applicant's Amendments, the 35 U.S.C. 101, 102(a)(2) and 103 Claim Rejections previously set in the Office Action mailed on 07/13/2021 have been withdrawn.

REASONS FOR ALLOWANCE
Claims 1-2, 6-16 and 20-30 are allowed. Claims 3-5, 17-19 and 31-60 were cancelled.
The following is an examiner’s statement of reasons for allowance.
The present invention is related to a method of wireless communications, comprising: detecting, by a user equipment (UE), a random access procedure trigger; configuring a selection threshold time based at least in part on a latency requirement of the UE, wherein configuring the selection threshold time comprises receiving the selection threshold time from a serving base station based on the latency requirement of the UE for downlink traffic or requesting the selection threshold time from a serving base station based on the latency 

Regarding independent claim 1, the closest prior art of Deenoo discloses a configuration 200 where a WTRU communicates with a cell (Deenoo, Fig. 2, [0079]), where the WTRU receives a conditional reconfiguration message from cell 1 in order to subsequently perform a Random Access procedure (Deenoo, Fig. 2, [0080], [0171]). A validity timer 208 is started by the WTRU based on the configuration or reconfiguration message. A contention free RACH resource is selected within the validity timer from the reconfiguration message 206 received (Deenoo, Fig. 2, [0080]-[0081], [0085]-[0086], [0090]). The RACH resources correspond to resources in time, frequency, codes, or resource blocks, which are associated with a RS that correspond to a new radio synchronization sequence (NR-SS). The contention free RACH (CFRA) resources are mapped to SSblocks (Deenoo, [0166]-[0167]). The CFRA resources are mapped to SSblocks, where a reference signal associated with a SSblock is above a threshold. The quality of the RS associated with RACH resource is determine to be the best or above a threshold (Deenoo, Fig. 2, [0090], [0125]-[0126], [0166]-[0167]). Deenoo further discloses that a random access (RA) operation is performed using the selected contention free RACH resource, such as transmitting a preamble sequence (Deenoo, Fig. 2, [0080], [0088], [0171]).

Regarding independent claim 1, the closest prior art of Kwon discloses that a threshold is used to measure the time to transmit the random access preamble, where the (Kwon, [0141]-[0143]).

After careful consideration and search of the present claimed invention, the examiner finds the limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, the cited prior arts, singly or in combination, fail to teach or disclose the following underlined claimed limitations “A method of wireless communications, comprising:
detecting, by a user equipment (UE), a random access procedure trigger;
configuring a selection threshold time based at least in part on a latency requirement of the UE, wherein configuring the selection threshold time comprises receiving the selection threshold time from a serving base station based on the latency requirement of the UE for downlink traffic or requesting the selection threshold time from a serving base station based on the latency requirement of the UE for uplink traffic;
selecting a synchronization signal block having a corresponding uplink resource within the selection threshold time from the random access procedure trigger, wherein the synchronization signal block and the corresponding uplink resource satisfy one or more parameters or conditions; and
transmitting a random access preamble on the corresponding uplink resource” as recited in independent claim 1 when considering the claim as a whole. The same rationale applies to independent claims 15, 29 and 30 disclosing similar features as independent claim 1, thus allowable over the prior art of record, when interpreted in accordance with the present specification description.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473